PER CURIAM:
Original proceeding.
Petition for writ of certiorari filed herein by Jack Kelly, an inmate of the Montana State Prison, appearing pro se.
Petitioner alleges that he filed a petition for writ of habeas corpus in the District Court of Powell County, Montana, which was denied by that court. It would appear that this matter involves an extradition proceeding against the petitioner. Petitioner alleges: “That the District Court in denying the aforesaid petition has acted in excess of its jurisdiction in that the constitutional, statutory, and adjudicated jurisdictional facts required to support such denial do not exist; * * #.”
The function of the writ of certiorari is to determine *485whether the court exceeded its jurisdiction; it cannot be used to correct errors within jurisdiction.
The District Court had jurisdiction to entertain the application for the writ of habeas corpus,' Sec. 11, Art. VIII, Montana Constitution; Chapter 101, Title 94, R.C.M.1947, and authority to deny issuance of the writ if it appeared that it ought not be granted.
Since unquestionably the District Court had jurisdiction, no ground for the issuance of the writ of certiorari appears, and the application therefor is denied.